Case 1:18-cv-00681-RJL Document 67-1 Filed 07/09/19 Page 1 of 3




                Exhibit A
         Case 1:18-cv-00681-RJL Document 67-1 Filed 07/09/19 Page 2 of 3



                   IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION


Edward Butowsky,

     Plaintiff,

v.
                                                Case No. 4:19-cv-180
Michael Gottlieb, et al.,

     Defendants



                      NOTICE OF NON-PARTY SUBPOENAS

       NOW COMES Edward Butowsky, the Plaintiff, giving notice that he intends to

serve the attached subpoenas on three non-parties, namely the Federal Bureau of

Investigation, the Democratic National Committee, and CrowdStrike, Inc.

                                       Respectfully submitted,

                                       /s/ Ty Clevenger
                                       Ty Clevenger
                                       Texas Bar No. 24034380
                                       P.O. Box 20753
                                       Brooklyn, New York 11202-0753
                                       (979) 985-5289
                                       (979) 530-9523 (fax)
                                       tyclevenger@yahoo.com

                                       Attorney for Plaintiff Edward Butowsky




                                         -1-
        Case 1:18-cv-00681-RJL Document 67-1 Filed 07/09/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

       I certify that a copy of this document was emailed on July 2, 2019 to all counsel of
record at the email addresses listed below:

       Alison Holladay Moore – amoore@thompsoncoe.com,

       Andrew Baxter Ryan – andy@ryanlawpartners.com

       Christopher Michael Hodge – chodge@skiermontderby.com

       David E McCraw – mccraw@nytimes.com

       Devin Lea Kerns – dkerns@velaw.com

       Jamison Meadville Joiner – jjoiner@jw.com

       Marc A. Fuller – mfuller@velaw.com

       Megan Marie Coker – megancoker@velaw.com

       Paul Joseph Skiermont – pskiermont@skiermontderby.com

       Robert Joseph Giglio , Jr – rj@ryanlawpartners.com

       Robert Parke Latham – blatham@jw.com

       Thomas S Leatherbury – tleatherbury@velaw.com


                                          /s/ Ty Clevenger
                                          Ty Clevenger




                                           -2-
